Powell, J.
1. In a prosecution for adultery, the fact that the alleged participants were, respectively, a married man and a married woman may be shown, either directly or circumstantially. The fact of the marriage may be at least prima facie shown by any of the following methods: by proof of general repute in family (Civil Code (1910), § 5764) ; by proof of general reputation in tht; community (Drawdy v. Hesters, 130 Ga. 161 (1), 60 S. E. 451, 15 L. R. A. (N. S.) 190; Clark v. Cassidy, 62 Ga. 407; Wood v. State, 62 Ga. 406) ; by proof of the fact that the man or the woman, as the case may be, lives together with a person of the opposite sex as his or her spouse, with general recognition in the community of their being married to each other. Clark v. Cassidy, supra.
2. The evidence fully supported the verdict. Judgment affirmed.